13‐317 
        United States of America v. Johnny Nunez Garcia 

         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 29th  day of  October, two thousand 
        fourteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                     CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                  No. 13‐317 
         
        JOHNNY NUNEZ GARCIA, AKA SUPERIOR, AKA SUPREME, 
         
                                  Defendant‐Appellant, 
         
        JAVIER LOPEZ, AKA TWIN, DANIEL FELIZ, AKA NO NAME, HEMPHILL 
        GARCIA, AKA POTATO FACE, JUNUEL ALVAREZ, KEVIN VASQUEZ, AKA 

                                                             1
KAKAITO, CARLOS CARRERA, AKA MEXICO, OLIVER BELOZ, AKA 
SHORTY, ERIC ARAUJO, 
 
                        Defendants. 
____________________________________________  
 
For Appellant:          JULIA PAMELA HEIT, New York, NY. 
 
For Appellee:           MICHAEL FERRARA, Assistant United States Attorney 
                        (Ryan P. Poscablo, Michael A. Levy, on the brief), for 
                        Preet Bharara, United States Attorney for the Southern 
                        District of New York, New York, NY. 
 
      Appeal from the United States District Court for the Southern District of 
New York (Griesa, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED in part and 

REMANDED in part. 

      Johnny Nunez Garcia appeals from a judgment of conviction dated 

January 11, 2013 sentencing him to a total term of 240 months’ imprisonment to 

be followed by five years of supervised release and imposing a $200 mandatory 

special assessment. 

      In a Superseding Indictment filed on December 21, 2011, Garcia was 

charged with (1) conspiracy to distribute and possess with intent to distribute at 

least 280 grams of cocaine base (in the form of crack) in violation of 21 U.S.C. 



                                          2
§§ 846, 841(b)(1)(A) (Count One) and (2) knowingly using and carrying firearms 

in furtherance of the conspiracy charged in Count One, in violation of 18 U.S.C.  

§ 924(c)(1)(A)(iii) (Count Two).  Garcia was convicted on both counts.  At the 

urging of the government, the jury was not asked to make any finding as to 

whether the firearm “used and carried” was, in fact, discharged.  Instead, the 

court itself made the finding as to discharge and, pursuant to that finding, the 

district court imposed what it believed to be the mandatory minimum prison 

term of 120 months for each count, to be served consecutively. 

      Among the several challenges that Garcia brings on appeal, he argues that 

the Supreme Court’s decision in Alleyne v. United States, 133 S. Ct. 2151 (2013), 

requires that this Court remand for resentencing.  The government concedes this 

argument, and we agree.  Accordingly, we instruct the district court to vacate 

and resentence, with a mandatory minimum sentence on Count Two of five 

years’ imprisonment, see  18 U.S.C. § 924(c)(1)(A)(i), in keeping with the jury’s 

factual findings that Garcia used and carried a firearm in furtherance of the 

conspiracy. 




                                          3
      We decline to address Garcia’s argument that he was deprived of effective 

assistance of counsel at sentencing.  The opportunity for resentencing renders 

that argument moot.

      We have considered Garcia’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED in part and REMANDED in part. 

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            4